218 F.2d 817
Doris SAVITCH, an individual trading as Personal Drug Co.,and Leo Savitch, individually and as manager ofsaid company, Petitioners,v.FEDERAL TRADE COMMISSION, Respondent.
No. 125, Docket 23102.
United States Court of Appeals, Second Circuit.
Argued Jan. 14, 1955.Decided Jan. 26, 1955.

Robert M. Post, New York City (Walter L. Post, New York City, on the brief), for petitioners.
Jno. W. Carter, Jr., Atty., Federal Trade Commission, Washington, D.C.  (Earl W. Kintner, Gen. Counsel, and Robert B. Dawkins, Asst. Gen. Counsel, Federal Trade Commission, Washington, D.C., on the brief), for respondent.
Before CLARK, Chief Judge, and FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
The Commission's conclusion, contrary to that of its Hearing Examiner, that petitioners had at least indirectly represented their product to be an abortifacient, was a reasonable interpretation of petitioners' advertisement, which we accept in the light of the Commission's special expertise and responsibility in the premises.  There was sufficient evidence to support the finding that borderline anemia would not in itself cause delayed menstruation, and both the Commission and the Hearing Examiner agreed that petitioners' product would not be immediately effective to overcome other minor functional disorders.  Consequently the Commission's order must be enforced.


2
Decision affirmed; enforcement granted.